DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Reusable Tracheostomy Collar with Quick-Release Connectors.

The disclosure is objected to because of the following informalities: para [0013] should read “.  
Appropriate correction is required.

Drawings
	Per 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, “Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.” Because the instant drawings do not illustrate one of the exempted types of images described in 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, a photograph or grayscale image is not the only practical medium for illustrating the claimed invention and thus the photograph or grayscale images within the instant drawings should be replaced by line drawings.

	
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 1 should read “quick release, tracheostomy” in keeping with the remainder of the claims
Claim 1, line 19 should read “
Claims 2-5, 7-14 and 16-20 should read “The reusable” for more clear antecedent basis
Claim 6, line 7 should read “capability for quickly releasing”
Claim 10 is missing a period at the end thereof
Claim 15, line 7 should read “patient’s neck”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 3, the specification discloses a clasp 117 (instant Figs. 5-6 and paras [0019-20], [0039], [0047]) that comprises hook receiving member 117a, not the other way around as claimed; the specification as originally filed does not provide sufficient support for the hook receiving member 117a itself being a (full) clasp as currently recited by claim 3. For purposes of examination, the claim will be considered to read “said hook receiving member comprises a portion of a clasp.” Regarding claim 15 (and thus its dependent claims 16-20), line 8 recites “a second chain portion coupled to said second chain portion”. The second chain portion being coupled to itself is not supported by the specification. As best understood, for purposes of examination, the claim will be considered to read “a second chain portion coupled to said second flange aperture”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2-5), lines 17-19 recite “a first quick release connection” and “a second quick release connection” in a confusing manner because it is unclear if these are the same as recited in lines 8 and 12, or different, since they seem to be formed by different connections (e.g. the first quick release connection in line 8 is between the first hook and the first flange, but the first quick release connection of lines 16-17 is between the third hook and hook receiving member). As best understood, for purposes of examination, claim 1 will be considered to read:
said third hook removably engages said hook receiving member to removably secure said first chain portion to said second chain portion to hold said tracheostomy tube in place with a third quick release connection when said first hook engages said first aperture to provide the first quick release connection and said second hook engages said second aperture the second quick release connection.

Regarding claim 6 (and its dependent claims 7, 8, 11, 12 and 14, in light of the structure recited by claims 9-10 and the 112f interpretation of claim 13 below), the scope of “a quick release capability” is indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification discloses hook clasps and magnetic catches as examples of “quick release” mechanisms, but it is indefinite what is the full scope of “quick release,” because it is unclear how fast something must be released in order to be considered “quick release.” For instance, would e.g. lobster clasps, barrel clasps or hook-and-loop straps be considered “quick release”, since they can be disconnected in a matter of seconds? What about buttons or folding clasps? For purposes of examination, any detachable connection mechanism that is intended to be easily disconnected by a user in a matter of seconds will be considered “quick release,” but Applicant must make the scope of “quick release” clear in their response to address this rejection.
Claim 9 (and thus its dependent claim 10) recites the limitation "said at least one of said one or more corresponding apertures" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, line 4 and lines 5-6 will both be considered to read “engage flanges”.
Regarding claim 15 (and thus its dependent claims 16-20), the preamble is understood to present the collar as the only positively-recited element, with the tracheostomy tube and associated flanges/apertures only as intended use, but then lines 7-8 recite the first and second chain portions positively coupled to the first, and as best understood (see 112a rejection above), second flange apertures, rendering it unclear if the tracheostomy tube is intended to be a positively recited component or not. As best understood, for purposes of examination, the tracheostomy tube is not intended to be positively recited, such that lines 7-8 will be considered to read “a first chain portion couplable to said first flange aperture and a second chain portion couplable to said second [flange aperture]”.
Regarding claim 15 (and thus its dependent claims 16-20), line 10 recites “said first quick release portion”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, as best understood, the claim will be considered to read “said first quick release catch assembly”.
Claim 19 recites the limitation "said second quick release catch assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, as best understood, the claim will be considered to read “said second quick release portion”.
Claim 20 recites the limitation "said second quick release catch assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, as best understood, the claim will be considered to read “said second quick release portion” in both line 4 and line 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 12, the claim recites further structure/limitations of the not-positively-recited flanges, but this additional structure is not connected to the positively-recited collar in any further limiting way [note: claim 13 does further limit with collar with regards to the flanges].  Therefore, claim 12 fails to further limit the positively-recited structure of claim 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “release apparatus” in claim 13; “quick release catch member” in claim 14; “first quick release catch assembly” and “second quick release portion” in claims 15, 19 and 20; “quick release connecting member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Release apparatus” and “first quick release catch assembly” are understood to be a hook portion of a clasp or a magnet. “Quick release catch member” and “quick release connecting member” are understood to be either a hook or loop portion of a clasp or a magnet. “Second quick release portion” is understood to be the loop portion of a clasp or a magnet.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Derdoes et al. (US 5,010,884; hereinafter “Van Derdoes”).
Regarding claim 6, Van Derdoes discloses a reusable, quick release [by virtue of having hooks as discussed below], tracheostomy collar (comprising band 12) (Fig. 1; col. 1, line 65-col. 2, line 2) for securely stabilizing a tracheostomy tube (tracheostomy tube 10) in place on a patient's neck (col. 2, line 66-col. 3, line 2), said tracheostomy tube comprising one or more flanges (two flanges, one on either side, see Fig. 1), said collar comprising: 
a chain (band 12) (as a connected, flexible series of metal links, band 12 comprehends a chain) releasably connectable to said one or more flanges to hold said tracheostomy tube in place on said patient's neck (Fig. 1; col. 2, line 66-col. 3, line 2); and 
said chain comprising at least two releases (hooks 14a, 14b) for releasing said collar from said patient's neck (col. 3, lines 12-15 and 24-27), each of said two releases providing a quick release capability [by virtue of being hooks as instantly disclosed, which can be released in a matter of seconds] [for] quickly release[ing] said collar from said patient's neck (col. 3, lines 12-15 and 24-27).  
Regarding claim 7, Van Derdoes discloses a reusable, quick release, reusable, quick release, tracheostomy collar in accordance with claim 6, wherein: 
said chain comprises hypoallergenic material (stainless steel expandable band…could be changed to gold, silver, col. 4, lines 16-17).
Regarding claim 12, Van Derdoes discloses a reusable, quick release, tracheostomy collar in accordance with claim 6, wherein: 
said one or more flanges comprises a first flange (comprising slot 16a) and a second flange (comprising slot 16b) disposed on opposite sides of said tracheostomy tube (Fig. 1).  
Regarding claim 13, Van Derdoes discloses a reusable, quick release, tracheostomy collar in accordance with claim 12, wherein: 
said at least two releases comprise a first release apparatus (hook 14a) releasably coupleable to said first flange and a second release apparatus (hook 14b) releasably coupleable to said second flange (col. 3, lines 12-15 and 24-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 9, 10, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Derdoes in view of Trachie Shack (retailer, item for sale on 8/24/18, see NPL attached; hereinafter “Trachie Shack”).
Regarding claim 1, Van DerDoes discloses a reusable, quick release [by virtue of having hooks as discussed below], tracheostomy collar (comprising band 12) (Fig. 1; col. 1, line 65-col. 2, line 2) for securely stabilizing a tracheostomy tube (tracheostomy tube 10) in place on a patient's neck (col. 2, line 66-col. 3, line 2), said tracheostomy tube comprising a first flange (on the left in Fig. 1) comprising a first aperture (slot 16a) and a second flange (on the right in Fig. 1) comprising a second aperture (slot 16b), said collar comprising: 
a chain portion (band 12) having a first end (left end in Fig. 1); 
a first hook (hook 14a) carried by said first end, said first hook configured to removably engage said first aperture to removably connect said chain portion to said first flange and to provide a first quick release connection (col. 3, lines 12-15 and 24-27; where the hook can be released in a matter of seconds); 
the chain portion having a third end (right end in Fig. 1); 
a second hook (hook 14b) carried by said third end, said second hook configured to removably engage said second aperture to removably connect said second chain portion to said second flange and to provide a second quick release connection (col. 3, lines 12-15 and 24-27; where the hook can be released in a matter of seconds). 
Van Derdoes is silent regarding:
a first chain portion having a first end and a second end; 
a second chain portion having a third end and a fourth end; 
a third hook carried on said second end; 
a hook receiving member carried on said fourth end; 
said third hook and said hook receiving member configured such that said third hook removably engages said hook receiving member to removably secure said first chain portion to said second chain portion to hold said tracheostomy tube in place with, as best understood, a third quick release connection when said first hook engages said first aperture to provide the first quick release connection and said second hook engages said second aperture to provide the second quick release connection.
However, Trachie Shack demonstrates that it was well known in the tracheostomy collar art before the effective filing date of the claimed invention to provide reusable, quick release tracheostomy collars with:
a first portion (on the left in the Fig. on page 2) having a first end (lower end) and a second end (upper end); 
a second portion (on the right in the Fig. on page 2) having a third end (lower end) and a fourth end (upper end); 
a third hook (see the hook of the clasp at the upper end of the left portion) carried on said second end; 
a hook receiving member (any of the linkages on the upper end of the right portion) carried on said fourth end; 
said third hook and said hook receiving member configured such that said third hook removably engages said hook receiving member to removably secure said first chain portion to said second chain portion to hold said tracheostomy tube in place with, as best understood, a third quick release connection [by virtue of being a clasp that can be released in a matter of seconds] when said first hook engages said first aperture to provide the first quick release connection and said second hook engages said second aperture to provide the second quick release connection (see the series of Figs. on page 1). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the collar of Van Derdoes to include a first chain portion having a first end and a second end; a second chain portion having a third end and a fourth end; a third hook carried on said second end; a hook receiving member carried on said fourth end; said third hook and said hook receiving member configured such that said third hook removably engages said hook receiving member to removably secure said first chain portion to said second chain portion to hold said tracheostomy tube in place with, as best understood, a third quick release connection when said first hook engages said first aperture to provide the first quick release connection and said second hook engages said second aperture to provide the second quick release connection as taught by Trachie Shack, in order to provide the predictable result of a means for adjusting the overall resting length of the collar, so as to allow the collar to be easily tailored to patients with different neck sizes.
Regarding claim 4, Van Derdoes in view of Trachie Shack teaches a reusable, quick release, tracheostomy collar in accordance with claim 1 wherein: 
Van Derdoes, as modified by Trachie Shack to include two band portions connected by a clasp, further teaches wherein each of said first chain portion, said second chain portion, said first hook, said second hook, said third hook, and said hook receiving member comprise hypoallergenic material (stainless steel expandable band…could be changed to gold, silver, Van Derdoes col. 4, lines 16-17), because it would have been obvious to an artisan before the effective filing date of the claimed invention for not only the chain but all of the hooks/linkages to also be steel, gold or silver, in order to ensure that no part of the collar is a source of allergic reaction on the neck of the wearer.
Regarding claim 9, Van Derdoes discloses a reusable, quick release, tracheostomy collar in accordance with claim 6, wherein: 
Van Derdoes further discloses said at least two releases comprise a first hook (hook 14a) carried on one end of said chain to engage, as best understood, at least one of said flanges (Fig. 1; col. 3, lines 12-15 and 24-27), a second hook (hook 14b) carried on another end of said chain to engage, as best understood, at least one of said flanges (Fig. 1; col. 3, lines 12-15 and 24-27).
Van Derdoes is silent regarding a clasp disposed on said chain intermediate said one end and said another end, said clasp removably coupling a first portion of said chain with a second portion of said chain, said first portion carrying said first hook and said second portion carrying said second hook. However, Trachie Shack demonstrates that it was well known in the tracheostomy collar art before the effective filing date of the claimed invention to provide reusable, quick release tracheostomy collars with a clasp (at the top in the Fig. on page 2) disposed on said collar intermediate one end (left bottom end) and another end (right bottom end), said clasp removably coupling a first portion (left portion) of said collar with a second portion (right portion) of said collar (per the function of a clasp), said first portion carrying a first hook (hook portion of the left bottom clasp) and said second portion carrying a second hook (hook portion of the right bottom clasp) (Fig. on page 2). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the collar of Van Derdoes to include a clasp disposed on said chain intermediate said one end and said another end, said clasp removably coupling a first portion of said chain with a second portion of said chain, said first portion carrying said first hook and said second portion carrying said second hook as taught by Trachie Shack, in order to provide the predictable result of a means for adjusting the overall resting length of the collar, so as to allow the collar to be easily tailored to patients with different neck sizes.
Regarding claim 10, Van Derdoes in view of Trachie Shack teaches a reusable, quick release, tracheostomy collar in accordance with claim 9, wherein: 
Van Derdoes as modified by Trachie Shack to include two band portions connected by a clasp further teaches wherein said clasp comprises a hook (see the hook of the clasp at the upper end of the left portion on Trachie Shack page 2) carried on said first portion and a hook receiving member (any of the linkages on the upper end of the right portion) carried on said second portion (Trachie Shack Fig. on page 2).
Regarding claim 14, Van Derdoes discloses a reusable, quick release, tracheostomy collar in accordance with claim 6, wherein: 
Van Derdoes further discloses wherein said chain comprises a first chain portion (left half) having a first end (left end) carrying a first release (hook 14a), a second chain portion (right half) having a first end (right end) carrying a second release (hook 14b) (Fig. 1). 
Van Derdoes is silent regarding said first chain portion carrying a first quick release catch member on a second end and said second chain portion carrying a second quick release catch member on a second end, said first quick release catch member and said second quick release catch member adapted to releasably engage each other to couple said first chain portion with said second chain portion. However, Trachie Shack demonstrates that it was well known in the tracheostomy collar art before the effective filing date of the claimed invention to provide reusable, quick release tracheostomy collars with a first portion (left portion in the Fig. on page 2) carrying a first quick release catch member (left portion of the clasp at the top, comprising a hook, which can be released in a matter of seconds) on a second end (upper end) and a second portion (right portion) carrying a second quick release catch member (right portion of the clasp at the top, comprising a linkage, which can be released in a matter of seconds) on a second end (upper end), said first quick release catch member and said second quick release catch member adapted to releasably engage each other to couple said first chain portion with said second chain portion (per the function of a clasp, see the Figs. on page 1). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the collar of Van Derdoes to include said first chain portion carrying a first quick release catch member on a second end and said second chain portion carrying a second quick release catch member on a second end, said first quick release catch member and said second quick release catch member adapted to releasably engage each other to couple said first chain portion with said second chain portion as taught by Trachie Shack, in order to provide the predictable result of a means for adjusting the overall resting length of the collar, so as to allow the collar to be easily tailored to patients with different neck sizes.
Regarding claim 15, Van Derdoes discloses a reusable, quick release [by virtue of having hooks 14a, 14b, which can be released in a matter of seconds], tracheostomy collar (comprising band 12) (Fig. 1; col. 1, line 65-col. 2, line 2) for securely stabilizing a tracheostomy tube (tracheostomy tube 10) on a patient's neck (col. 2, line 66-col. 3, line 2) to provide protection from undue discomfort (giving the tracheostomy tube bearer…comfort, abstract), said tracheostomy tube comprising first and second flanges (left and right flanges, see Fig. 1), each of said first and second flanges comprising a corresponding aperture (slots 16a, 16b) to which the collar is releasably securable (col. 3, lines 12-15 and 24-27), said collar comprising: 
a hypoallergenic chain assembly (comprising band 12) (stainless steel expandable band…could be changed to gold, silver, col. 4, lines 16-17, and see col. 3, lines 9-16, where the hooks are taught to be the same material as the band) sized to secure said tracheostomy tube on said patients neck (col. 2, lines 63-67), said chain assembly comprising a first chain portion (left half) coupled to said first flange aperture and a second chain portion (right half) coupled to said second chain portion (Fig. 1; col. 3, lines 12-15 and 24-27).
Van Derdoes is silent regarding a first quick release catch assembly carried on said first chain portion and a second quick release portion carried on said second chain portion, said first quick release portion and said second quick release portion adapted to connect to each other to secure said tracheostomy collar on said patient's neck and to provide a quick release for removal of said tracheostomy collar and said tracheostomy tube. However, Trachie Shack demonstrates that it was well known in the tracheostomy collar art before the effective filing date of the claimed invention to provide reusable, quick release tracheostomy collars with a first quick release catch assembly (left portion of the clasp at the top, comprising a hook, which can be released in a matter of seconds) carried on a first portion (left portion) and a second quick release portion (right portion of the clasp at the top, comprising a linkage, which can be released in a matter of seconds) carried on a second portion (right portion), said first quick release [catch assembly] and said second quick release portion adapted to connect to each other to secure said tracheostomy collar on said patient's neck and to provide a quick release for removal of said tracheostomy collar and said tracheostomy tube (per the function of a clasp, see the Figs. on page 1). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the collar of Van Derdoes to include a first quick release catch assembly carried on said first chain portion and a second quick release portion carried on said second chain portion, said first quick release portion and said second quick release portion adapted to connect to each other to secure said tracheostomy collar on said patient's neck and to provide a quick release for removal of said tracheostomy collar and said tracheostomy tube as taught by Trachie Shack, in order to provide the predictable result of a means for adjusting the overall resting length of the collar, so as to allow the collar to be easily tailored to patients with different neck sizes.
Regarding claim 16, Van Derdoes in view of Trachie Shack teaches a reusable, quick release, tracheostomy collar in accordance with claim 15, wherein: 
Van Derdoes further discloses said first chain portion comprises a first quick release connecting member (hook 14a) (Fig. 1) to provide a quick release coupling to said first flange (Fig. 1; col. 3, lines 12-15 and 24-27); and 
said second chain portion comprise a second quick release connecting member (hook 14b) to provide a quick release coupling to said second flange (Fig. 1; col. 3, lines 12-15 and 24-27).  
Regarding claim 17, Van Derdoes in view of Trachie Shack teaches a reusable, quick release, tracheostomy collar in accordance with claim 16, wherein: 
Van Derdoes further discloses said first quick release connecting member comprises a first hook (hook 14a) to releasably engage said first aperture (slot 16a) (Fig. 1; col. 3, lines 12-15 and 24-27); and 
said second quick release connecting member comprises a second hook (hook 14b) to releasably engage said second aperture (slot 16b) (Fig. 1; col. 3, lines 12-15 and 24-27).
Regarding claim 19, Van Derdoes in view of Trachie Shack teaches a reusable, quick release, tracheostomy collar in accordance with claim 16, wherein: 
Van Derdoes as modified by Trachie Shack to include two band portions connected by a clasp further teaches wherein said first quick release catch assembly comprises a hook (the left portion of the clasp at the top comprises a hook); and 
said second quick release [portion] comprises a catch (the right portion of the clasp at the top comprises a linkage, which catches the hook) to releasably receive said hook to provide a quick release coupling (Figs. on Trachie Shack page 1, where the clasp can be coupled in a matter of seconds).  
Regarding claim 20, Van Derdoes in view of Trachie Shack teaches a reusable, quick release, tracheostomy collar in accordance with claim 16, wherein: 
Van Derdoes as modified by Trachie Shack to include two band portions connected by a clasp further teaches wherein said first chain portion and said second chain portion are sized to place said first quick release catch assembly and said second quick release [portion] at the rear neck portion of said patient's neck when said first quick release catch assembly is coupled to said second quick release [portion] (see the Figs. on Trachie Shack page 1, where the clasp between the two band portions is configured to be positioned at the back of the neck).

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Van Derdoes in view of Trachie Shack as applied to claim 1 above, and further in view of Turley (US 2017/0049165 A1; hereinafter “Turley”).
Regarding claim 2, Van Derdoes in view of Trachie Shack teaches a reusable, quick release, tracheostomy collar in accordance with claim 1, but Van Derdoes in view of Trachie Shack is silent regarding wherein: 
each of said first hook, said second hook and said third hook comprises a rounded end. However, Turley demonstrates that it was well known in the art of neck clasps before the effective filing date of the claimed invention to provide a hook with a rounded end (Fig. 1, third example down on the right), and that such hooks were a well-known/obvious substitute for clasps such as those taught by Trachie Shack, such that it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the three hooks taught by Van Derdoes in view of Trachie Shack have a rounded end as taught by Turley, in order to ensure that the clasps are user-friendly by providing non-pointy ends that could otherwise poke the wearer, particularly if using less complicated clasping mechanisms for cost and/or convenience.
Regarding claim 3, Van Derdoes in view of Trachie Shack and Turley teaches a reusable, quick release, tracheostomy collar in accordance with claim 2 wherein: 
Van Derdoes as modified by Trachie Shack to include two band portions connected by a clasp further teaches wherein said hook receiving member comprises, as best understood, a portion of a clasp (any of the linkages on the upper end of the right portion are a portion of the upper clasp of Trachie Shack, see the Fig. on page 2).

Claim(s) 5, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Derdoes OR Van Derdoes in view of Trachie Shack as applied to claims 1, 6, 7 and 15 above, and further in view of EZ-Chain (item for sale as early as 9/2/2012, see NPL attached; hereinafter EZ-Chain).
Regarding claims 5, 8 and 18, Van Derdoes discloses OR Van Derdoes in view of Trachie Shack teaches a reusable, quick release, tracheostomy collar in accordance with claim 4, 7 or 18, wherein: 
Van Derdoes further discloses wherein said hypoallergenic material/hypoallergenic chain assembly comprises silver (expandable band…could be changed to…silver, col. 4, lines 16-17, and see col. 3, lines 9-16, where the hooks are taught to be the same material as the band), but Van Derdoes does not explicitly recite sterling silver. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and EZ-Chain demonstrates that it was well known in the tracheostomy collar art before the effective filing date of the claimed invention to utilize specifically  sterling silver (EZ-Chain Necklace…manufactured of sterling silver, see the description of EZ-Chain Necklace (EZ-1)). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the silver of Van Derdoes to be sterling silver as taught by EZ-Chain, in order to utilize a commonly available material for ease of sourcing.
Regarding claim 11, Van Derdoes in discloses a reusable, quick release, tracheostomy collar in accordance with claim 6, but Van Derdoes is silent regarding wherein: at least one of said at least two releases comprises mating magnetic catches. However, where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another," the claim is unpatentable under 35 U.S.C. 103(a), see MPEP 2143.I.B. Accordingly, Applicant claims a combination that only unites old elements (trach collar with clasps) with no change in the respective functions of those old elements (hook clasps and magnetic clasps both perform a clasping function), and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another. Moreover, EZ-Chain teaches that it was known in the tracheostomy collar art before the effective filing date of the claimed invention to utilize mating magnetic catches (a magnetic clasp for ease of use, see the description of EZ-Chain Necklace (EZ-1)). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to substitute at least one of the two releases of Van Derdoes [or modify the metal thereof to be magnetic] with [or to arrive at] mating magnetic catches as taught by EZ-Chain, in order to provide the expected result of an easy-to-use clasp, i.e. one that self-connects once brought close enough.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding breathing tube ties with connections as claimed: Kleehaupt et al. (DE 102011051272 A1); Hinton (US 4,449,527); Peichel (US 2009/0145439 A1). Additional reference regarding the use of a chain as trach tie material: Strickland (US 5,233,979). Additional reference regarding magnetic clasps for chains: Baaset (US 2003/0064009 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785